 

Exhibit 10.1

 

LICENSE AND Collaboration Agreement

This LICENSE AND Collaboration Agreement (this “Agreement”) is entered into and
made effective this April 25, 2017 (“Effective Date”), by and between MRI
Interventions, Inc. a Delaware corporation (“MRI”), and Acoustic Medsystems,
Inc., an Illinois corporation (“AMS”). MRI and AMS may be referred to
individually as a “Party” and collectively as the “Parties.”

Recitals

whereas, MRI designs, develops, offers, and sells systems, devices and
technology related to performing minimally invasive surgical procedures under
direct, intra-procedural magnetic resonance imaging guidance (collectively, the
“MRI Products”);

whereas, AMS designs and develops systems, devices and technology related to
treatment planning and image-guided interventions using ablative therapy
technologies and radiation therapy, including the TheraVision® system and
components identified in Exhibit A hereto (such system, the “AMS System,” and
collectively all of the foregoing, the “AMS Products”); and

whereas, AMS is in the business of licensing the AMS Products and its
proprietary technology for resale and further product development and
commercialization purposes; and

whereas, the Parties desire to develop a strategic business relationship whereby
each Party shall collaborate and share certain information and technology with
one another in a manner intended to benefit the Parties’ current businesses and
to develop, evaluate, and commercialize certain New Products (as defined below)
on the terms and conditions set forth in this Agreement.

Now, therefore, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties mutually
agree as follows:

agreement

1.        Definitions. As used in this Agreement, the following terms shall have
the meanings ascribed to them below, whether used in the singular or plural.
Other terms may be defined elsewhere in this Agreement and shall have the
meanings indicated throughout this Agreement.

(a)       “Affiliate” means, with respect to any Party, any other legal entity
that, directly or indirectly, controls, is controlled by, or is under common
control with, such Party; provided, however, that in each case any such other
entity shall be considered to be an Affiliate only during the time period during
which such control exists. For purposes of this definition, “control” (and
derivatives thereof including “controlled by” and “under common control with”),
as used with respect to any entity, means the possession, directly or
indirectly, of more than fifty percent (50%) of the voting equity or ownership
interest in or of such entity.

(b)        “AMS IP” means any and all Intellectual Property Developed by or for
AMS, or acquired by or licensed to AMS, prior to the Effective Date of this
Agreement, or during the Term but independently of the Collaboration and this
Agreement, and all derivative works, improvements, or enhancements to any of the
foregoing. Without limiting the foregoing, the AMS IP shall include the AMS
Patents and all Intellectual Property constituting or relating to the AMS System
and all specifications, manufacturing and development methodologies, software,
firmware and electronics, test

 1 

 

and user data, know-how and research, design details, and engineering
information. For the avoidance of doubt, AMS IP shall not include any MRI IP or
Newly Developed IP.

(c)        “AMS Patent(s)” shall mean (i) the United States and foreign patent
applications and patents owned by AMS as of the Effective Date set forth in
Exhibit B hereto, and any continuations, continuations in part, divisions,
extensions, reissues, reexaminations, applications or substitutions with respect
thereto and all foreign equivalents; and (ii) any and all other patents or
patent applications owned by AMS as of the Effective Date with claims covering
any aspect of the AMS System.

(d)        “Applicable Law” means all applicable provisions of all
international, federal, state, and local statutes, laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, injunctions, award
judgments, permits, and licenses of or from governmental authorities, including
without limitation those relating to or governing the use or regulation of the
subject item and the listing standards or agreements of any national or
international securities exchange.

(e)       “Collaboration” means, collectively, the research, development,
analysis, testing, and other collaboration activities conducted by the Parties
pursuant to this Agreement, including any such activities as further defined in
an applicable SOW.

(f)       “Commercialize” means to promote, license, market, distribute, offer
for sale, sell and provide product support for such products with respect to
which this term is used herein, and “Commercializing” and “Commercialization”
shall be interpreted accordingly.

(g)       “Confidential Information” means any and all forms and types of
financial, business, marketing, operations, scientific, technical, economic and
engineering information, whether tangible or intangible, including without
limitation, patterns, plans, compilations, program devices, formulas, designs,
prototypes, samples, methods, techniques, processes, procedures, programs,
codes, trade secrets, know-how, source code, databases, data, proposed product
names or marks, marketing materials or programs, plans, specifications,
information relating to past, present and prospective customers, users,
partners, vendors and suppliers, manufacturing information, business plans,
manufacturing information, price lists, costing information, employee and
consulting relationship information, accounting and financial data, profit
margin, marketing and sales data, strategic plans, and all other proprietary
information (including all originals, copies, digests and summaries in any form)
provided by or on behalf of one Party (“Discloser”) to the other Party
(“Recipient”) hereunder, including any and all non-public information regarding,
related to, arising from or associated with this Agreement or the Collaboration,
and the terms and conditions of this Agreement and any applicable SOW.
Notwithstanding the foregoing to the contrary, Confidential Information shall
exclude any information that a Recipient can establish by documentary evidence,
bearing the burden of proof: (i) was known to such Recipient before receipt
thereof from or on behalf of Discloser, as demonstrated with written
contemporaneous evidence; (ii) was disclosed to Recipient by a third person who
had a right to make such disclosure without any obligation of confidentiality to
Discloser; (iii) is available in the public domain without violation of this
Agreement by Recipient or other obligation of confidentiality; or (iv) is
independently developed by Recipient or Recipient’s Personnel without use of or
reference to Discloser’s Confidential Information, as demonstrated by written
contemporaneous evidence.

(h)       “Develop” means, with respect to any Intellectual Property, to invent,
discover, develop or conceive.

(i)       “Intellectual Property” means (a) United States and foreign patents,
patent applications, patent disclosures and all related continuation,
continuation-in-part, divisional, reissue, reexamination, utility model,
certificate of invention and design patents, patent applications, registrations
and

 2 

 

applications for registrations; (b) United States and foreign trademarks and
service marks, and trade dress, Internet domain names, logos, trade names and
corporate names, and registrations and applications for registration thereof;
(c) United States and foreign copyrights and registrations and applications for
registration thereof; (d) mask works and registrations and applications for
registration thereof; (e) computer software, data and documentation; (f) ideas,
specifications, inventions, designs, know-how, methods, discoveries,
developments and trade secrets, whether patentable or non-patentable and whether
or not reduced to practice; (g) Confidential Information; or (h) copies and
tangible embodiments of the foregoing.

(j)       “Key Personnel” shall mean the following key employees and/or
executives of AMS: Cliff Burdette, and any individuals identified as Key
Personnel in an applicable SOW.

(k)       “MRI IP” means any and all Intellectual Property Developed by or for
MRI, or acquired by or licensed to MRI, prior to the Effective Date of this
Agreement, or during the Term, and all derivative works, improvements, or
enhancements to any of the foregoing. Without limiting the foregoing, the MRI IP
shall include all Intellectual Property owned by MRI or its Affiliates
independent of the Collaboration constituting or relating to MRI Products as of
the Effective Date, and all related specifications, manufacturing and
development methodologies, software, firmware and electronics, test and user
data, know-how and research, design details, and engineering information. For
the avoidance of doubt, MRI IP shall not include any AMS IP or Newly Developed
IP.

(l)       “Net Sales” means the gross receipts of sales revenues less deductions
for (i) import, export, excise, sales, value added, and use taxes, custom
duties, freight, and insurance paid; (ii) trade discounts customarily and
actually allowed (other than advertising allowances, and fees or commissions of
employees); and (iii) credits for returns, allowances, or trades, actually
granted.

(m)       “Newly Developed IP” means (i) all Intellectual Property that is
Developed during the Term as a result of the activities conducted pursuant to
the Collaboration by one or more AMS Personnel, on the one hand, and one or more
MRI Personnel, on the other hand, without regard as to the relative percentage
contribution of the Personnel of either Party and without regard as to whether
such contributions are made at the same time or at different times and whether
the contributions are made by the Personnel of each Party in the same or
different physical location, or on a remote basis, and (ii) any Intellectual
Property that is (1) Developed, during the Term as a result of the activities
conducted pursuant to the Collaboration, by either Party’s Personnel, without
contribution from the other Party’s Personnel, and (2) arises from activities
conducted pursuant to the Collaboration as described in this Agreement or an
applicable SOW. For the avoidance of doubt, Newly Developed IP shall not include
any AMS IP or MRI IP.

(n)       “New Products” means any and all new products or technology developed
as part of the Collaboration or otherwise in connection with this Agreement or a
SOW, including without limitation products, devices, designs, applications, and
technology integrating or incorporating the AMS Systems or AMS IP with MRI
Products or MRI IP.

(o)       “Personnel” of a referenced Party (i.e. AMS Personnel or MRI
Personnel, respectively) means any employee, independent contractor or other
individual person who is a provider of services (regardless of how such
individual is classified for the purposes of applicable employment and tax laws)
of (i) such Party or its Affiliate(s) and/or (ii) any subcontractor of such
Party providing any services in connection with or relating to the Collaboration
or this Agreement.

 3 

 

2.        COLLABORATION.

(a)       Purpose. The Parties acknowledge and agree that the purpose of the
Collaboration is to establish a framework between the Parties pursuant to which
(i) the Parties collaborate to Develop New Products for use and
Commercialization in the Field (as defined below); (ii) AMS agrees to dedicate
certain development hours of its Key Personnel to the Collaboration pursuant to
the terms set forth in a SOW; and (iii) AMS grants to MRI certain rights to
resell the AMS Products as further set forth in Section 3 below; and (iv) the
Parties agree that it shall be MRI’s responsibility to submit Premarket
Notifications (“510(k)s”) or Premarket Approval (“PMAs”) to the Food and Drug
Administration (the “FDA”) for any New Products.

(b)       Statement of Work. On or after the Effective Date, the Parties may
enter into one or more written statement(s) of work mutually agreed upon by the
Parties (each, a “SOW”) to describe specific consulting services, projects, and
obligations of each Party with respect to the Collaboration described in such
SOW. All SOWs must be approved by the Joint Steering Committee (as defined
below) prior to the commencement thereof. Each SOW shall describe the respective
obligations of and services to be provided by each Party and, once executed by
each Party, shall be incorporated herein by reference as though fully set forth
herein. If there is a conflict between the provisions of this Agreement and any
SOW, the provisions of this Agreement shall control unless the SOW expressly and
specifically provides otherwise by reference to this Section 2(b) with intent to
modify.

(c)       Change Order. Changes to any SOW shall become effective only upon the
execution of a written change order (“Change Order”) by the authorized
representatives of each of the Parties. Each Change Order shall describe the
impact of the change on the respective obligations of each Party, and once
executed by each Party, shall be incorporated herein by reference as though
fully set forth herein. For each Change Order, the Parties will evaluate in good
faith any change that increases or decreases the scope or magnitude of
performance of the Collaboration, corresponding commercially reasonable
increases or decreases in compensation to a Party, appropriate and commercially
reasonable revisions to the services and deliverable schedule, and the
availability of the required resources and prior commitments to other customers.

(d)       Research and Development Commitments. The Parties acknowledge and
agree that MRI will engage AMS and certain Key Personnel to perform development
services in connection with the Development of the New Products and the
Collaboration (“Development Services”). Promptly following the Effective Date,
the Parties shall cooperate in good faith to agree upon the scope of the
Development Services to be performed by AMS and the Key Personnel, the fees,
milestones, and milestone payments related thereto in a separate SOW to be
mutually agreed upon and executed by the Parties (the “Development Plan”) no
later than ninety (90) days after the Effective Date. Notwithstanding anything
herein to the contrary, MRI shall exercise general power of supervision and to
direct and control over the results of the development of the New Products to
assure satisfactory performance, including the right to inspect, the right to
stop work, the right to make suggestions or recommendations as to the details of
the work, and the right to request modifications to the scope of the Development
Services as necessary for the development of the New Products. AMS shall perform
the Development Services as set forth in the Development Plan and as otherwise
reasonably directed by MRI and has the right to determine the method, details
and means of performing the Development Services requested by MRI. To the extent
that MRI directs AMS in writing to stop work under the Development Plan, the
Parties agree that for a maximum applicable period of ninety (90) days from the
date AMS receives written notice to AMS to cease work under the Development
Plan, or from any later date specified in that notice, (the “Wind Down Period”),
MRI shall reimburse AMS the amount to be mutually agreed upon by the Parties in
a SOW. The types of costs to be reimbursed by MRI shall include AMS’s
reasonable, non-cancellable costs and expenses that cannot be reasonably
allocated to other licensees or AMS internal or external development

 4 

 

work and would be actually incurred by AMS pursuant to the Development Plan if
MRI had not directed AMS to stop performance, and amounts, including salaries
and benefits, incurred by AMS for AMS Personnel that would have performed the
work under the Development Plan, and such amounts shall be calculated based on
the percentage of time AMS dedicated such AMS Personnel to the Development
Services and the rates applied to such Development Services prior to the Wind
Down Period.

(e)       Field of Use.

(i)       The Parties agree that the initial field in which the Parties shall
pursue the Development of New Products is for products, technology and
applications in the field of medical procedures, processes and therapies related
to the pancreas via vessels, pancreatic ducts or percutaneous access (“Field”).

(ii)       The Parties acknowledge and agree that Parties may desire to amend
this Agreement, or enter into a separate agreement, for the development of new
products or technology to be used and Commercialized in connection with medical
procedures, processes, and therapies related to the brain (the “Brain Field”).
In order to allow sufficient time for discussions between the Parties concerning
potential opportunities in the Brain Field, AMS shall not license or grant any
rights to the AMS IP in the Brain Field to any third parties until after July
15, 2017.

3.        RESALE OF AMS SYSTEM.

(a)       AMS System. AMS hereby grants MRI (i) the exclusive right to
Commercialize the AMS System in the Field; and (ii) subject to the right of AMS
to terminate this right at any time at its sole discretion, the non-exclusive
right commencing September 1, 2017 to Commercialize the AMS System as it exists
and is configured as of July 1, 2017 in connection with medical procedures and
processes related to liver, kidney and/or muscle therapies, products, services
and applications (each a “Non-Exclusive Field”). MRI intends to exercise its
rights under Section 3(a)(ii) in good faith to Commercialize the AMS System in
the clinical setting for the mutual benefit of the Parties. The Parties
acknowledge that initial human treatments using the AMS System must be conducted
under an institutional review board protocol (“IRB Protocol”), and AMS agrees to
participate and be present for the initial five (5) patients treated by any MRI
customer of the AMS System. To the extent that (i) any third party seeks to
obtain exclusive rights from AMS to a Non-Exclusive Field or (ii) AMS seeks to
Commercialize the AMS System itself exclusively in a Non-Exclusive Field, AMS
shall provide ninety (90) days prior written notice to MRI thereof to allow MRI
to conclude its Commercialization efforts in such Non-Exclusive Field, and to
the extent applicable, enter in good faith negotiations with MRI for any
continued use in such Non-Exclusive Field.

(b)       Purchase Orders. The AMS Systems marketed, licensed, and sold by MRI
pursuant to Section 3 may also be branded and sold under the MRI trademarks;
provided, that MRI shall include, and shall not remove, any AMS trademarks from
the AMS System, the AMS System packaging and/or materials. MRI shall purchase
from AMS and AMS agrees to sell to MRI the AMS System in the amounts, prices,
and quantities and pursuant to terms specified in written purchase orders
mutually agreed upon by the Parties (each a “Purchase Order”). Notwithstanding
the foregoing, the prices offered to MRI or set forth on such Purchase Order(s)
shall be comparable to or more favorable to MRI than the prices offered by AMS
to any of its other resellers or customers during the Term of this Agreement,
including any renewal hereof. If at any time during the Term of this Agreement
or any renewal hereof, AMS contracts or has contracted, with any other reseller
or customer for the purchase or license of the AMS System pursuant to a grant
substantially the same as the grant in this Section 3 on a basis that provides
prices to the reseller or customer for AMS more favorable than those provided
MRI hereunder, then (i)

 5 

 

AMS shall, within thirty (30) calendar days after the effective date of such
other contract, notify MRI in writing of such fact, explaining the more
favorable basis in reasonable detail subject to any restrictions on
confidentiality; and (ii) this Agreement shall be amended to provide the more
favorable prices, benefits, or terms to MRI; provided, however, that MRI shall
have the right and option at any time to decline to accept such change.

4.        GOVERNANCE.

(a)       Joint Steering Committee. The Parties will form a joint steering
committee, which will be responsible for the oversight of the development and
implementation of the Collaboration in accordance with the terms of this
Agreement (“Joint Steering Committee” or “JSC”). The Joint Steering Committee
shall, among other things, (i) assist in the management of the development,
implementation, optimization and coordination of the New Products; (ii) review,
and provide comment on SOWs; (iii) provide single-point communication for
seeking consensus within both Parties’ organizations regarding the development,
testing and Commercialization of the New Products and any other significant
activities relating to the Collaboration and this Agreement; and (iv) address
business disputes between the Parties as provided in Section 12(r), and (v)
monitor the progress of and facilitate changes to the Collaboration as industry
requirements and the Parties’ interests evolve over time. The Parties
acknowledge and agree that the Joint Steering Committee shall not have the power
to amend any of the terms or conditions of this Agreement or to bind either
Party with respect to any obligations not expressly provided in this Agreement
or in any SOW. This Agreement shall not be amended expect pursuant to Section
12(f)(Amendment). The JSC shall be composed of four (4) members — two (2) AMS
executives or Personnel appointed by AMS, and two (2) MRI executives or
Personnel appointed by MRI (Collectively, the “JSC Members”); provided, however,
that in the event a member appointed by a party shall not be in attendance at
any meeting, the other member appointed by that same party shall have full
authority to vote for both such members. The initial JSC Members are as set
forth on Exhibit C to this Agreement. The removal of any JSC Member may be
effected only by the Party entitled to appoint such JSC Member. Any vacancy on
the Joint Steering Committee may be filled only by the Party entitled to appoint
such JSC Member.

(b)       Meetings. The Joint Steering Committee shall hold meetings regularly
during the performance of work or Development Services under the Development
Plan or any other SOW at times, dates, and locations to be mutually agreed upon
by the JSC Members. Notwithstanding the foregoing, during the pendency of the
Development Plan, the Parties shall hold meetings no less than monthly unless
otherwise mutually agreed upon by the Parties. In addition, meetings of the
Joint Steering Committee may be called by any two of the JSC members, at any
time upon written notice delivered to the other JSC members at least fourteen
(14) days prior to the proposed meeting date. Joint Steering Committee meetings
may be held, and individual JSC Members may attend, in person, by audio or video
teleconference or similar communications equipment by means of which all persons
participating in the meeting can hear each other. Each Party shall be
responsible for all of its own expenses in participating in any Joint Steering
Committee meetings.

 

5.        INTELLECTUAL PROPERTY.

(a)       New Products. Subject to Sections 8(b)(vi) and 8(b)(vii), MRI shall
have the perpetual, worldwide, and exclusive right within the Field to use,
manufacture, Commercialize, import, export and otherwise distribute any New
Products incorporating the AMS IP or that were developed, in whole or in part,
by AMS pursuant to a SOW. For the avoidance of doubt, any New Products not
incorporating the AMS IP and that were not developed, in whole or in part, by
AMS, do not require any license or consent from AMS and may be Commercialized by
MRI in any field whatsoever.

 6 

 

(b)       AMS IP. Subject to the terms of this Section 5 and Sections 8(b)(vi)
and 8(b)(vii), AMS hereby grants to MRI and its Affiliates(s), a fully-paid up,
worldwide, sublicensable, transferable right and license to, within the Field,
access, modify, create derivative works of, enhance, improve, and otherwise use
and exploit (i) the AMS IP during the Term, in connection with the Development
of New Products and other Collaboration activities under this Agreement or any
SOW; and (ii) any AMS IP incorporated into or necessary for (1) the use or
Commercialization within the Field by MRI of the AMS System as permitted
pursuant to this Agreement, and/or (2) the use, manufacture, or
Commercialization by MRI of any New Products within the Field. Notwithstanding
the foregoing, but subject to Section 8(b)(vi) and 8(b)(vii), the license in the
AMS IP granted by AMS to MRI under this Section 5(b)(ii) shall be perpetual and
survive any expiration or termination of this Agreement; provided, that in the
event of any termination other than pursuant to Section 8(b)(vi) or 8(b)(vii),
MRI agrees to use the AMS IP solely as used or incorporated in the New Products
or Newly Developed IP after any such expiration or termination. MRI agrees not
to use the AMS IP to manufacture the AMS System as it exists as of August 1st,
2017 and for the purposes of exercising the rights set forth in Section 3 it
shall purchase AMS Systems from AMS; provided, however, MRI shall have the right
to manufacture any New Products.

(c)       AMS Patents. Subject to the terms of this Section 5, with respect to
any and all AMS Patents included in the AMS IP, unless terminated earlier
pursuant to Section 8(b)(vi) or 8(b)(vii), the licensed rights set forth above
in Section 5(b), solely with respect to any subject matter or claims expressly
covered by the AMS Patents, shall terminate on the earlier of (i) the expiration
of the Term; or (ii) the last of any AMS Patents (or valid claims thereunder)
expires or is held revoked, invalid or unenforceable by decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
with the time allowed for appeal having been expired (the “AMS Patent Term”).

(d)       Exclusivity. The Parties agree that the licenses set forth above in
Section 5(b) and Section 5(c) shall be exclusive to MRI as between (i) MRI and
any third party, and (ii) MRI and AMS, in the Field. For avoidance of doubt,
except as necessary to perform its activities under the Collaboration, AMS shall
have no right to use, license, sell, offer for sale, Commercialize or exploit
the AMS IP within the Field or grant any third party the foregoing rights in the
Field without the prior written consent of MRI. The Parties agree that all use
by MRI of the AMS IP pursuant to the licenses set forth above outside of the
Field shall be non-exclusive.

(e)       Newly Developed IP. Except to the extent expressly otherwise provided
in an applicable SOW (and subject to AMS’s rights in the AMS IP licensed to MRI
hereunder), MRI shall exclusively own all right, title, and interest in and to
all (i) New Products, including all Newly Developed IP therein; and (ii) Newly
Developed IP. Without limiting the foregoing, MRI shall at all times have (i) an
undivided right to possess all Newly Developed IP, including the right to offer,
use, exploit or license (and sublicense) the Newly Developed IP, without any
duty or obligation to obtain AMS’s consent to any licensing, sublicensing or
other exploitation thereof; and (ii) the right (but not an obligation) to assert
the intellectual property and/or proprietary rights and collect for all past,
present, and future acts of infringement that have occurred or may occur. AMS
will, and hereby does irrevocably and without further consideration, assign,
transfer, and set over, and shall cause its Personnel to assign, transfer, and
set over to MRI and its permitted successors and assigns, without requirement of
additional consideration, all rights, title, and interests in and to the New
Products and Newly Developed IP. At any time and from time to time after the
Effective Date, without further consideration, AMS will execute and deliver such
other instruments of sale, transfer, conveyance, assignment, and delivery and
confirmation and take such action as the MRI may reasonably deem necessary or
desirable, in order to more effectively carry out the purposes of this Agreement
and to transfer, convey and assign to MRI and to confirm MRI’s ownership of and
title to, all New Products and Newly Developed IP and to assist MRI in
exercising all rights and enjoying all benefits with respect thereto.

 7 

 

(f)       Licenses to AMS.

(i)       Subject to the terms of this Agreement, including Section 12(h) of
this Agreement, MRI grants to AMS, during the Term, a limited, non-exclusive,
non-sublicensable, non-transferable (except as set forth herein) right and
license to access and use the MRI IP made available by MRI to AMS during the
Term solely for the purposes of non-commercial internal research and Development
purposes conducted by such AMS Personnel in connection with the Development of
New Products and other Collaboration activities under this Agreement or any SOW.

(ii)       Subject to the terms of this Agreement, including Section 12(h) of
this Agreement, MRI hereby grants to AMS a perpetual, worldwide, non-exclusive,
transferable, fully paid, sublicenseable right and license to access modify,
create derivative works of, enhance, improve, and otherwise use and exploit
Newly Developed IP Developed, in whole or in part, by AMS; provided, however,
any sublicense granted by AMS under this Section 5(f)(ii) shall be on terms no
less protective of the Newly Developed IP as those set forth herein; and further
provided, that, for the avoidance of doubt, the license granted by MRI to AMS
under this Section 5(f)(ii) shall not include Newly Developed IP Developed by
MRI without contribution from AMS or without the use of AMS IP. In the event MRI
terminates this Agreement due to AMS’s material breach of this Agreement, the
foregoing license in this Section 5(f)(ii) shall not terminate and shall survive
the termination of this Agreement.

(iii)       Except for the rights granted in this Section 5(f), no other right
in the MRI IP or Newly Developed IP is conveyed, transferred, assigned or
licensed to AMS or any other person or entity, including by way of any implied
license and MRI retains all right, title and interest therein.

(g)       Records; Disclosure of Newly Developed IP.

(i)       Each Party shall maintain contemporaneous, complete, and accurate
written records of the activities of its Personnel concerning Newly Developed IP
that provide proof of the conception date and reduction to practice date of any
Newly Developed IP.

(ii)       Each Party shall disclose to the other Party all Newly Developed IP
that is Developed during the Term, including copies of all invention disclosures
and other similar documents created in the normal course of its business that
disclose any conception or reduction to practice of any Intellectual Property
constituting Newly Developed IP. Such disclosures shall be made on at least a
quarterly basis during the Term by each Party to the JSC.

(h)       Intellectual Property Prosecution and Enforcement.

(i)       Each Party is responsible for all costs associated with the
Intellectual Property it solely owns. With respect to Intellectual Property
solely owned by a Party, such Party shall have sole discretion to decide whether
to file for protection, the countries in which it will file for protection, the
content of such filings, the conduct of the prosecution of such filings, and
whether to maintain such protection. With respect to Newly Developed IP, MRI
will have the sole right and to prepare, file, prosecute and maintain any
applications or registrations for Intellectual Property associated therewith,
provided, that AMS shall provide MRI with all reasonable assistance and
cooperation, including the preparation and filing of any assignments, terminal
disclaimers and other documents, required to procure, preserve and the
protections for all Newly Developed IP under the U.S. Patent Act and the patent
laws of any other country or jurisdiction,

 8 

 

as applicable. The Parties shall promptly notify the other in writing of any
alleged or threatened infringement of any Intellectual Property of the other
Party of which they become aware; provided, that AMS acknowledges and agrees
that MRI shall have the sole right to bring any enforcement action against any
third-party infringer of the New Products and any Newly Developed IP. AMS shall
cooperate, at MRI’s expense, with MRI in such enforcement action(s), including
without limitation, by executing such documents and providing such assistance as
reasonably deemed necessary by MRI in connection with any action(s) taken by MRI
against such infringement.

(ii)       At its request at reasonable times, MRI shall have the right to
review any patent application, appeal, response or other correspondence with the
U.S. Patent and Trademark Office (or any other governmental or regulatory patent
issuing authority located outside of the United States) related to the AMS
Patents within the Field and request amendments, modifications or new claims
with respect thereto as MRI reasonably deems appropriate at MRI’s sole cost and
expense, subject to AMS’s agreement which shall not be unreasonably withheld. If
AMS fails to timely fulfill any prosecution or maintenance obligations with
respect to the AMS Patents within the Field, including without limitation,
payment of any fees or other obligations under this Section 5(h)(ii), MRI is
hereby authorized, and granted a limited power of attorney, to fulfill such
obligations on behalf of AMS at MRI’s expense.

(iii)       With respect to Newly Developed IP, if MRI decides not (i) to file
for intellectual property protection in any country, (ii) to cease prosecution
of any application or registration, (iii) or to maintain a patent or
registration, MRI shall give prompt written notice to AMS at least 30 days prior
to the expiration of any rights. In such event, AMS may, at its sole discretion
and cost, elect to file for patent protection in the respective country and/or
continue to prosecute or maintain.

(i)       Trade Secrets. Pursuant to the Defend Trade Secrets Act of 2016, the
Parties acknowledge and understand, and shall cause any Personnel to acknowledge
and understand, that:

(i)       an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (a)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.

(ii)       Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

(j)       Right to Sublicense. Notwithstanding any provision of this Agreement
to the contrary, MRI shall have the right to sublicense the AMS IP in the Field
on the same terms and limitations set out in this Agreement to (i) any Affiliate
of MRI; or (ii) any third party with whom MRI enters into an agreement to
develop, market, manufacture, produce, fabricate, design, assemble, resell
and/or distribute New Products; provided, however, that any sublicense granted
by MRI under this Section 5(j) shall be on terms no less protective of the AMS
IP than those set forth herein.

 9 

 

6.        COMPENSATIONS AND ROYALTIES. Subject to the terms and conditions of
this Agreement, in consideration of the rights and licenses granted herein, MRI
shall pay to AMS the following payments, royalties, and shares of MRI stock:

(a)       Payments.

(i)       On the Effective Date of this Agreement, MRI shall pay to AMS $[***],
and issue to AMS [***] shares of unregistered MRI common stock.

(ii)       On August 1st, 2017, or earlier, if financially feasible in MRI’s
sole discretion, MRI shall pay to AMS $[***], and issue to AMS [***] shares of
unregistered MRI common stock in consideration for the rights granted to MRI in
the Field.

(iii)       For the initial 510(k) or initial PMA submitted to the FDA for the
first New Product in the Field, (the “Initial FDA Application”), MRI shall pay
to AMS $[***] and issue to AMS [***] shares of unregistered MRI common stock.

(iv)       To the extent MRI receives 510(k) or PMA clearance from the FDA for
an Initial FDA Application, MRI shall pay to AMS $[***] and issue to AMS [***]
shares of unregistered MRI common stock.

(v)       On the one (1) year anniversary of any 510(k) or PMA clearance
received from the FDA for the Initial FDA Application, MRI shall pay to AMS
$[***] and issue to AMS [***] shares of unregistered MRI common stock.

(vi)       The number of shares of unregistered MRI common stock to be issued
pursuant to this Section 6(a) shall be automatically, and without any further
act of the Parties, adjusted to give effect to any MRI stock split, business
combination or other similar corporate transaction.

(vii)       For a period of one year from the date of issuance with respect to
each grant (and only that grant) contemplated in this Section 6(a), if MRI
proposes to register any shares of its common stock under the Securities Act in
connection with the secondary offering of such securities by stockholders of
MRI, MRI will, at such time, promptly give AMS notice of such registration. Upon
the request of AMS given within ten (10) days after such notice is given by MRI,
MR will, subject to the provisions below, cause to be registered all of the
Registrable Securities (as defined below) that AMS has requested to be included
in such registration. MRI will have the right to terminate or withdraw any
registration initiated by it under this Section 6(a)(vii) before the effective
date of such registration, whether or not AMS has elected to include Registrable
Securities in such registration. The expenses (other than AMS selling expenses)
of such withdrawn registration will be borne by MRI. If the total number of
securities, including Registrable Securities, requested by AMS to be included in
such offering exceeds the number of securities to be sold that the underwriters
in their reasonable discretion determine is compatible with the success of the
offering, then MRI will be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters and
MRI in their sole discretion determine will not jeopardize the success of the
offering. For purposes of this Agreement, “Registrable Securities” means the
shares of unregistered MRI common stock issued to AMS within the past twelve
months.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 10 

 

(viii)       Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of Section 6(a) of this
Agreement referring to the “MRI” and the obligations to issues shares of MRI
common stock shall refer instead to the Successor Entity), and may exercise
every right and power of MRI and shall assume all of the obligations of MRI
under this Agreement with the same effect as if such Successor Entity had been
named as MRI herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to AMS confirmation at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of MRI common
stock issuable under this Agreement prior to such Fundamental Transaction, the
same amount and kind of securities, cash or property as AMS would have been
entitled to receive upon the occurrence of such Fundamental Transaction had the
shares been issued prior to such Fundamental Transaction, as adjusted in
accordance with the provisions of this Agreement. For purposes hereof, (i)
“Fundamental Transaction” means that (A) MRI shall, directly or indirectly, in
one or more related transactions, (1) consolidate or merge with or into (whether
or not MRI is the surviving corporation) another person (but excluding a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of MRI), or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of MRI to
another person, or (3) allow another person to make a purchase, tender or
exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of MRI common stock (not including any shares of MRI common
stock held by the person or persons making or party to, or associated or
affiliated with the persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another person whereby such other person
acquires more than 50% of the outstanding shares of MRI common stock (not
including any shares of MRI common stock held by the other person or other
persons making or party to, or associated or affiliated with the other Persons
making or party to, such stock purchase agreement or other business
combination), or (5) reorganize, recapitalize or reclassify its common stock, or
(B) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
MRI common stock, and (ii) “Successor Entity” means the person formed by,
resulting from or surviving any Fundamental Transaction or the person with which
such Fundamental Transaction shall have been entered into.

(b)       Development Plan Fees. The Parties agree to work in good faith to
develop a budget for the Development Plan. MRI shall use reasonable efforts to
provide commercially reasonable prior notice to AMS of the scope of the
Development Services requested by MRI and the fees payable for such Development
Services so that AMS shall have sufficient time to staff and allocate resources
to the Development Services requested by MRI. In consideration of the
performance by AMS under the Development Plan, MRI agrees to pay AMS the fees
agreed to by Parties in the Development Plan; provided, that such fees shall be
no less than: (i) an initial payment of $[***] on the date the Development
Services commence under the Development Plan; (ii) an additional $[***], thirty
(30) days thereafter; and (iii) three (3) additional payments of $[***], each
thirty (30) days thereafter (for a total of 5 months of payments by MRI to AMS
in the amounts set forth in this Section 6(b)).

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 11 

 

(c)       Royalties.

(i)       In consideration of the rights granted under this Agreement with
respect to the AMS IP, beginning on August 1, 2018, MRI shall pay to AMS a
royalty equal to [***] Percent ([***]%) of Net Sales of New Products
incorporating AMS IP in the Field (collectively, the “Royalty”).

(ii)       In addition, MRI agrees that for each twelve (12) month period
following August 1, 2018, the minimum royalty paid by MRI during such twelve
(12) month period shall be either 1) $[***] if MRI is not Commercializing New
Products incorporating AMS IP in the Field; or 2) equal to or greater than
$[***] if MRI is Commercializing New Products incorporating AMS IP in the Field.

(iii)       For the avoidance of doubt, the Parties agree that MRI may sell
products as kits containing other products, components, and technology that do
not contain or incorporate the New Products, and that the Royalty set forth in
this Section 6(c) shall be calculated based only on the portion of the revenues
received for the New Products incorporating AMS IP.

7.        Confidentiality. Each Recipient shall: (i) maintain Discloser’s
Confidential Information in confidence during the Term and for a period of five
(5) years thereafter, provided that any Confidential Information that comprises
a trade secret shall be maintained in confidence in perpetuity until such trade
secret ceases to constitute a trade secret within the meaning of any Applicable
Law related to such trade secret, so long the reason such trade secret no longer
so constitutes is not due the breach of confidentiality by Recipient or its
Personnel (or any person or entity to which such Party may have provided access
to such trade secret), or due to any violation of law (e.g. hacking of computer
systems); (ii) limit dissemination to those of its Personnel who reasonably
require use or access to such Confidential Information in order to perform under
this Agreement; (iii) not disclose such Confidential Information to any other
person or entity (other than Affiliates); and (iv) use such Confidential
Information only to the extent necessary to perform this Agreement. The Joint
Steering Committee may establish additional procedures and requirements with
respect to the treatment of Confidential Information, including the
establishment of different clearance levels for Personnel having access to
Confidential Information, classification and marking of Confidential Information
based on level of sensitivity (e.g. Confidential, Highly Confidential, etc.),
and the storage and transfer of Confidential Information by and between the
Parties and their Personnel. If Recipient is compelled to disclose any
Confidential Information of Discloser by order of a court of competent
jurisdiction, any such disclosure will not be a breach of this Agreement;
provided, that Recipient first gives Discloser prompt written notice of such
required disclosure in order to permit Discloser to seek all applicable
governmental or judicial protection available. Notwithstanding the foregoing to
the contrary, each Party shall also have the right to share copies of this
Agreement (as it may be redacted to protect any commercially sensitive
information) as part of any due diligence data room established by such Party.

8.        TERM AND TERMINATION.

(a)       Term. This Agreement shall commence on the Effective Date and shall
continue unless terminated pursuant to Section 8(b) (the “Term”).

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 12 

 

(b)       Termination.

(i)       This Agreement may be terminated upon written notice by either Party
if the other Party is in material breach of its obligations hereunder or under
any SOW and has not cured such breach or shown such breach to be non-existent
within thirty (30) days after notice requesting cure of the breach.

(ii)       This Agreement may be terminated upon written notice immediately by
either Party upon the filing or institution of bankruptcy, reorganization,
liquidation, or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other Party; provided,
that in the case of any involuntary bankruptcy proceedings, such right to
terminate shall only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within ninety (90) days after the
filing thereof.

(iii)       MRI may terminate this Agreement upon thirty (30) days prior written
notice to AMS in the event of the resignation or termination of Key Personnel.

(iv)       MRI may terminate this Agreement upon thirty (30) days prior written
notice to AMS in the event AMS or any Key Personnel commits any crime, act of
dishonesty, fraud or other act that may substantially affect the business
reputation of AMS or MRI, or in the event of any other event which has a
material negative or detrimental impact on the commercial or business reputation
of AMS.

(v)       Without limiting the foregoing, MRI may terminate this Agreement
without cause and without penalty by providing thirty (30) days’ prior written
notice to AMS if MRI reasonably determines that (i) no New Products are likely
to be Developed or offered for sale, or (ii) market conditions are not favorable
to the launch and sales of New Products.

(vi)       To the extent a 510(k) or PMA is not submitted to the FDA for a New
Product in the Field by [***], AMS shall have the right to terminate this
Agreement by providing thirty (30) days’ prior written notice to MRI, in which
event, and notwithstanding any other provision of this Agreement to the
contrary, all of MRI’s rights and licenses under this Agreement will terminate
as of the effective date of such termination.

(vii)       In the event that MRI fails to pay any fees or other amounts payable
pursuant to this Agreement, any SOW entered pursuant to this Agreement or the
Development Plan, other than amounts that are disputed in good faith and in
accordance with the provisions of Section 12(r), within fifteen (15) days after
the date specified, and if no date is specified then within fifteen (15) days of
MRI’s receipt of an invoice from AMS for such payment, and MRI does not make
such overdue payment within thirty (30) days after AMS provides written notice
to MRI of the amount overdue, AMS shall have the right to terminate this
Agreement, in which event, and notwithstanding any other provision of this
Agreement to the contrary, all of MRI’s rights and licenses under this Agreement
will terminate as of the effective date of such termination. For the avoidance
of doubt, AMS shall have the right to proceed under this Section 8(b)(vii) if
any disputed amount that is addressed pursuant to Section 12(r) is not resolved
within the thirty (30) day period referenced therein.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 13 

 

(c)       Effect of Termination; Survival. Within thirty (30) days after
termination or expiration of this Agreement, each Party shall return or destroy
all Confidential Information (except to the extent incorporated into or
comprising any Newly Developed IP) of the other Party then in its possession,
and each Party shall certify in writing that all such Confidential Information
has been returned or destroyed. To the extent that any such Confidential
Information cannot be returned or destroyed using commercially reasonable
efforts, or if any such Confidential Information is required to be retained
following the expiration or termination of this Agreement (such as pursuant to
any “litigation hold” letter), any such Confidential Information shall
maintained in confidence in accordance with Section 7 until it has ceased to
constitute Confidential Information. Notwithstanding the foregoing or anything
contained herein, neither Party shall be required to destroy or alter any
computer or network archival and backup tapes, or archival and backup files
(collectively, “Archives”), provided that such Archives shall be kept
confidential in accordance with the terms of this Agreement. Upon expiration or
termination of this Agreement for any reason, including any termination for
breach by the other Party, but subject to Sections 8(b)(vi) and 8(b)(vii), all
provisions of this Agreement that, by their nature should survive such
termination or expiration to retain their meaning and significance, shall
survive. Without limiting the foregoing, the following Sections of this
Agreement shall survive and remain binding on the Parties following any
expiration or termination of this Agreement: Section 1 (Definitions); Section
5(b) (AMS IP) unless terminated by AMS pursuant to Sections 8(b)(i), 8(b)(vi) or
8(b)(vii); Section 5(f)(ii) (Licenses to AMS); Section 7 (Confidentiality); this
Section 8(c) (Effect of Termination; Survival); Section 9 (Representations and
Warranties); Section 10 (Indemnification); Section 11 (Limitation of Liability);
and Section 12 (Miscellaneous).

9.        REPRESENTATIONS AND WARRANTIES.

(a)       Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that:

(i)       it has the full right, power, and authority to enter into this
Agreement and to perform its obligations hereunder;

(ii)       this Agreement has been duly executed by it and is legally binding
upon it, is enforceable in accordance with its terms, and does not conflict with
any agreement, instrument, or understanding, oral or written, to which it is a
Party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body, or administrative or other agency having
jurisdiction over it;

(iii)       it shall perform its obligations and services described in this
Agreement and in any SOW in a timely and professional manner, and the methods,
details, and means of performance shall be determined by the performing Party,
in its sole discretion, subject to the terms of the applicable SOW; and

(iv)       it shall comply with all Applicable Laws related to this Agreement.

(b)       AMS’s Representations and Warranties. AMS represents and warrants that
to its knowledge and as of the date hereof:

(i)       it has valid legal and/or beneficial title under the AMS IP and AMS
System for the purposes contemplated under this Agreement and to grant the
licenses or assignment of rights (as the case may be) contained in this
Agreement;

 14 

 

(ii)       has not received any material written communications alleging that
the AMS IP, the AMS System, or the conduct of the Parties as currently proposed
under this Agreement would violate any of the Intellectual Property rights of a
third party;

(iii)       AMS has not intentionally withheld any prior art or unreasonably
withheld noncumulative information material to the patentability of the AMS
Patents from the U.S. Patent and Trademark Office;

(iv)       during the Term of this Agreement, it will not to diminish, alter or
impair its rights under the AMS IP or the AMS System; and

(v)       as of the date of this Agreement and at each date whereby MRI issues
unregistered common stock, AMS: (a) is an accredited investor as such term is
defined in Rule 501 of the Securities Act of 1933; (b) has such knowledge and
experience in business and financial matters, or competent professional advice
concerning MRI, that AMS is capable of evaluating the merits and risks of the
prospective investment in the shares of MRI common stock; (c) is acquiring the
shares of MRI common stock solely for investment for its own account and not
with a view to, or for resale in connection with, the distribution or other
disposition thereof, and Subscriber has no present agreement, understanding,
intent or arrangement to subdivide, sell, assign or transfer any part or all of
the share of MRI common stock, or any interest therein, to any other person; (d)
understands that an investment in the shares of MRI common stock involves very
significant risks, is highly speculative, that MRI will require significant
additional financing in order to continue its business, and such additional
financing may not be available to MRI, and MRI has not been profitable and may
never achieve or sustain profitability; (e) acknowledges and agrees that MRI has
informed AMS that MRI is in possession of material nonpublic information (the
“Information”) regarding MRI and/or its affiliates and MRI and/or affiliates’
respective businesses, operations, conditions, assets or affairs that may be
material and not known to AMS, that AMS has not requested or received such
Information and agrees that none of MRI nor any of their affiliates, officers,
directors, employees and agents shall have any liability to AMS with respect to
any such nondisclosure or use of the Information whether before or after the
date hereof in connection with the transactions contemplated hereby, or any
related transaction, between MRI and AMS; and (f) waives any right that AMS may
have to the disclosure of any such Information in connection with the
transactions contemplated hereby and releases any and all claims and causes of
action, including claims and causes of action under Rule 10b-5, against MRI, its
affiliates and agents now or hereafter arising based upon or relating to such
possession, nondisclosure or use of Information.

(vi)       Disclaimer. Except as expressly set forth in this Section 9 of this
Agreement, neither Party makes any warranties, express or implied, either in
fact or by operation of law, by statute, or otherwise, with respect to the New
Products or the licenses or rights granted under this Agreement. Each Party
further acknowledges that the MRI IP or AMS IP as provided by the other Party
(including any data included therein), respectively, is provided or made
available “as is” and without any warranty as to completeness or accuracy, and
that any samples, parts, prototypes, work in process, or other products or
materials provided by the other Party with respect to the Collaboration have not
been tested and that each Party assumes all risk with respect to the use thereof
by such Party’s Personnel, including any injury to person or damage to property
that may result therefrom.

 15 

 

10.       INDEMNIFICATION.

(a)       Indemnification by MRI. MRI agrees to indemnify, defend, and hold
harmless AMS, its Affiliates, and their respective officers, directors,
Personnel, and agents (collectively, the “AMS Indemnitees”) from and against any
and all third-party claims, suits, actions, demands, damages, and liabilities,
including reasonable legal costs and fees to which any AMS Indemnitee may become
subject to as a result of any claim, demand, action, or other proceeding by any
third party (each, a “Claim”) to the extent such Claim arises out of: (i) any
allegation that the MRI IP infringes, misappropriates, or otherwise violates the
Intellectual Property, proprietary, or other rights of any third party; or (ii)
MRI’s gross negligence, fraud, or willful misconduct, or violation of applicable
law.

(b)       Indemnification by AMS. AMS agrees to indemnify, defend, and hold
harmless MRI, its Affiliates, and their respective officers, directors,
Personnel, and agents (collectively, the “MRI Indemnitees”) from and against any
and all third-party claims, suits, actions, demands, damages, and liabilities,
including reasonable legal costs and fees to which any MRI Indemnitee may become
subject to as a result of any Claim to the extent such Claim arises out of: (i)
any allegation that the AMS IP infringes, misappropriates, or otherwise violates
the Intellectual Property, proprietary, or other rights of any third party; or
(ii) AMS’s gross negligence, fraud, or willful misconduct, or violation of
applicable law.

(c)       Indemnification Process. The Party seeking indemnification (the
“Indemnified Party”) shall provide prompt written notice of any Claim to the
indemnifying Party (the “Indemnifying Party”); provided, however, that failure
to give prompt notice shall not affect the Indemnifying Party’s obligations
under this Section 10 unless and to the extent that the failure materially
prejudices the defense of the matter. The Indemnified Party shall cooperate with
the Indemnifying Party in all reasonable respects, and at the Indemnifying
Party’s expense, in connection with the investigation and defense of any such
Claim. The Indemnifying Party shall have sole control of the defense of any
action on any such Claim and all negotiations for its settlement or compromise;
provided, that the Indemnified Party, at its sole cost and expense, shall have
the right to engage its own legal counsel, and if such settlement or compromise
would (i) impose any costs, obligations, or limitations on the Indemnified
Party, or (ii) admit fault by the Indemnified Party, then the Indemnifying Party
shall not settle or compromise the Claim without the Indemnified Party’s prior
written consent.

11.       LIMITATION OF LIABILITY. Except to the extent arising out of (i) a
Party’s indemnification obligations under Section 10, (ii) a Party’s breach of
its confidentiality obligations under Section 7, or (iii) its gross negligence,
fraud, or willful misconduct, neither Party nor its Affiliates will be liable
under any contract, negligence, strict liability, product liability or other
legal or equitable theory for any indirect, incidental, consequential, multiple,
special or punitive damages or loss of profits or revenues, whether arising out
of breach of contract, tort (including negligence) or otherwise (including the
entry into, performance, or breach of this Agreement), regardless of whether
such loss or damage was foreseeable or the Party against whom such liability is
claimed has been advised of the possibility of such loss or damage, and
notwithstanding the failure of any agreed or other remedy of its essential
purpose.

12.       MISCELLANEOUS PROVISIONS.

(a)       Assignment. Neither Party may assign or otherwise transfer this
Agreement, directly or indirectly, including by operation of law, or otherwise,
or any of its rights or obligations, without the prior written consent of the
other Party; provided, that MRI may assign or transfer this Agreement (i) to an
Affiliate, or (ii) pursuant to a change of control, by operation of law, or in
connection with the sale of all or substantially all of its business or assets,
however structured. Any assignment or transfer in violation of this Agreement
will be null and void.

 16 

 

(b)       Entire Agreement. This Agreement and any exhibits, SOWs, or Change
Orders hereto constitute the entire agreement between the Parties with respect
to the subject matter of this Agreement and supersedes all prior discussions,
understandings, negotiations, representations, or commitments, whether written
or oral.

(c)       Governing Law; WAIVER OF JURY TRIAL. This Agreement is governed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law rules that may direct the application of the laws of any other
jurisdiction. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY FOR ANY COURT PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY FOR WHICH A PARTY MAY
BRING SUCH A COURT PROCEEDING.

(d)       Equitable Relief. In any claim for equitable relief, each Party
acknowledges that a breach by the other Party of this Agreement, including
Section 5 or 7, may cause the non-breaching party irreparable harm, for which an
award of damages would not be adequate compensation and, in the event of such a
breach or threatened breach, the non-breaching Party shall be entitled to seek
equitable relief, including in the form of a restraining order, orders for
preliminary or permanent injunction, specific performance, and any other relief
that may be available from any court, and the Parties hereby waive any
requirement for the showing of actual monetary damages in connection with such
relief. These remedies shall not be deemed to be exclusive but shall be in
addition to all other remedies available under this Agreement at law or in
equity, subject to any express exclusions or limitations in this Agreement to
the contrary.

(e)       Waiver; Discharge. The failure of any Party to enforce at any time any
of the provisions of this Agreement shall not, absent an express written waiver
signed by the authorized representative of the Party making such waiver
specifying the provision being waived, be construed to be a waiver of any such
provision, nor in any way to affect the validity of this Agreement or any part
thereof or the right of the Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

(f)       Amendment. This Agreement, and any SOW, may not be amended, by course
of conduct or otherwise, except pursuant to a written amendment that expressly
refers to this Agreement and this Section 12(f) and signed by the authorized
representatives of each of the Parties.

(g)       No Recruitment. During the Term and for one (1) year after the
termination of this Agreement, each Party agrees not to recruit any employees of
the other Party who are directly involved in the Collaboration. This Section
12(g) does not preclude the recruitment of employees through general
advertisements nor the recruiting efforts conducted by persons not covered by
this Section 12(g) and are not acting at the direction of persons so involved,
and either Party may discuss employment with, and hire, persons who respond or
who initiate contact on their own. This Section 12(g) also does not prohibit a
Party from hiring a terminated employee of the other Party. For purposes of this
paragraph, an announcement that a Party makes on its own site, LinkedIn (or
comparable online network), or a job posting or career website (including,
without limitation, Craigslist, Monster.com, HotJobs, etc.) will not constitute
a recruitment unless it is directed specifically at employees of the other
Party.

(h)       Non-Competition. Notwithstanding any provision of this Agreement to
the contrary, during the Term, AMS will not, directly or indirectly, itself or
through an Affiliate, (i) sell, license, sublicense or offer its AMS System or
products incorporating AMS IP to any third party in the Field, (ii) enter into
any arrangement to develop, deliver, provide or Commercialize products or
services that compete with MRI Products within the Field or New Products within
the Field to any third party; or (iii)

 17 

 

enter into any agreement or arrangement with a third party for the Development
of products or services in the Field, without the prior written approval of MRI,
which approval may be given or withheld in its sole discretion.

(i)       Notices. All notices or other communications to a Party required or
permitted hereunder shall be in writing and shall be delivered personally or
shall be sent by a reputable express delivery service or by certified mail,
postage prepaid with return receipt requested, addressed as follows:

To MRI:

Chief Executive Officer

MRI Interventions, Inc.

5 Musick

Irvine, CA 92618

 

To AMS:

Acoustic MedSystems, Inc.

208 Burwash Avenue

Savoy, IL 61874

 

(j)       Expenses. Except as expressly provided herein, each Party shall pay
its own expenses incident to this Agreement and the preparation for, and
consummation of, the transactions provided for in this Agreement.

(k)       Titles and Headings; Construction. The titles and headings to Sections
of this Agreement are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the Party causing this
Agreement to be drafted.

(l)       Severability. If any provision of this Agreement is held invalid,
illegal, or unenforceable, such provision shall be enforced to the maximum
extent permissible, and the remaining provisions shall nonetheless be
enforceable according to their terms.

(m)       Relationship. This Agreement does not make either Party the employee,
agent, or legal representative of the other for any purpose whatsoever. Neither
Party is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
Party. In fulfilling its obligations pursuant to this Agreement, each Party
shall be acting as an independent contractor, and no partnership, joint venture
or other similar relationship, or any fiduciary duty or other similar duty
relating to any such relationship, shall be implied as to apply between the
Parties or their respect Personnel.

(n)       Benefit. Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the Parties to this Agreement or their
respective successors or permitted assigns, any rights, remedies, obligations,
or liabilities under or by reason of this Agreement.

(o)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed as original and all of which
together shall constitute one instrument. A signed copy of this Agreement
delivered by facsimile, e-mail, or other means of electronic transmission (to
which a PDF copy is attached) shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 18 

 

(p)       Execution of Further Documents. Each Party agrees to execute and
deliver without further consideration any further applications, licenses,
assignments, or other documents, and to perform such other lawful acts as the
other Party may reasonably request to fully secure or evidence the rights or
interests herein.

(q)       License in Bankruptcy. The Parties acknowledge and agree that the
Intellectual Property licensed hereunder is “intellectual property” as defined
in Section 101(35A) of the Bankruptcy Code, which have been licensed hereunder
in a contemporaneous exchange for value. The Parties further acknowledge and
agree that if a Party or any of its permitted successors or assigns: (i) becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due; (ii) applies for, or consents to, the appointment
of a trustee, receiver or other custodian for it, or makes a general assignment
for the benefit of its creditors; (iii) commences, or has commenced against it,
any bankruptcy, reorganization, debt arrangement, or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceedings; or (iv) elects to reject, or a trustee on behalf of it elects to
reject, this Agreement or any agreement supplementary hereto, pursuant to
Section 365 of the Bankruptcy Code, or if this Agreement or any agreement
supplementary hereto is deemed to be rejected pursuant to Section 365 of the
Bankruptcy Code for any reason, then this Agreement, and any agreement
supplementary hereto, shall be governed by Section 365(n) of the Bankruptcy Code
and the licensee Party will retain and may elect to fully exercise its rights
under this Agreement in accordance with Section 365(n) of the Bankruptcy Code.

(r)       Dispute Resolution. Except with respect to the enforcement of any
provision of this Agreement for which injunctive relief is available, any
controversy, claim, or dispute relating to the performance of this Agreement (a
“Dispute”) shall be resolved in accordance with the procedure specified in this
Section 12(r). Either party may serve written notice of any Dispute to the other
party. The parties’ members of the Joint Steering Committee shall meet to
attempt to resolve the Dispute within thirty (30) days of such notice and shall
escalate any Dispute to executive level members of each Party as appropriate.
Each party hereby confirms that the members it appoints to the Joint Steering
Committee shall have decision-making authority and will negotiate in good faith
to attempt to reach a resolution of the Dispute. To the extent any Dispute is
not resolved within such thirty (30) day period, each Party shall have the right
to pursue all other available remedies under law and at equity, subject to
Section 12(c).

[Remainder of page intentionally left blank; signature page(s) follow]

 19 

 

IN WITNESS WHEREOF, each of the Parties has caused this License and
Collaboration Agreement to be executed by their duly authorized representatives
as of the Effective Date.



          MRI INTERVENTIONS, INC.   ACOUSTIC MEDSYSTEMS, INC.           By: /s/
Francis P. Grillo   By: /s/ Everette C. Burdette           Name:  Francis P.
Grillo   Name:   Everette C. Burdette;           Title: Chief Executive Officer
  Title: President/CEO

 

 

ATTACHMENTS:

EXHIBIT A: AMS SYSTEM DESCRIPTION

EXHIBIT B: AMS PATENTS AND PATENT APPLICATIONS

EXHIBT C: JOINT STEERING COMMITTEE

 

 

 20 

 

Exhibit A

AMS SYSTEM DESCRIPTION

 

 

Trade Name: TheraVision® Ultrasound Ablation System and ACOUSTx® Applicators

K Number: K150019

TheraVision® System Description:

·TheraVision® utilizes ultrasound energy for treatment

·Self-contained tabletop thermal therapy system includes all components

·Control of energy via multiple generator channels to shape and conform thermal
volume to treatment target using directional applicators with variable power
control along length and angle

·Algorithms for image-guidance, 3D tracking, and ultrasound ablation control

·User friendly interface for high level system control

·Real time image-based targeting and treatment monitoring

·TheraVision® imports images in real time from ultrasound imagers, MRI systems
with OpenIGTLink interface, and multi-slice fast CT or MRI with DICOM push

·System Imports DICOM images for different imaging modalities (Ultrasound, MRI,
CT, Fluoro CT) for image processing, registration, and segmentation

 

TheraVision Subsystems:

·Embedded Computer Subsystem

·Visualization Subsystem - utilization with compatible, legally marketed imaging
systems

·Software - user interface and display for high-level control over the system,
including power generation and safety monitoring

·Thermometry Subsystem - multichannel type T patient isolated thermocouple data
acquisition system

·RF Generation Subsystem - multichannel power generator system provides the RF
energy to drive piezoelectric transducers for generation of ultrasound acoustic
energy from the applicators to raise temperature to therapeutic levels in the
targeted tissue

·Cooling Subsystem - sterile water is pumped through the ultrasound transducers
in the applicators and provides ultrasound energy coupling to tissue and also
provides means for cooling the applicator

·Coolant Circulation Circuit – tubing set for circulating sterile water

 

ACOUSTx® Applicators:

·Used for laparoscopic, intraoperative, and percutaneous coagulation and
ablation of soft tissue, including benign diseases and localized cancerous
tumors.  

·Sterile single use ACOUSTx® ultrasound ablation applicators for minimally
invasive interventional treatment procedures

·Single or multiple applicators may be utilized simultaneously, depending on the
volume of the targeted region

   

 

·Shape and conform thermal volume to treatment target using directional
applicators with variable power control along length and angle

·Customized treatment patterns can be created as per treatment plan using
various sectored ACOUSTx® applicators

·Flexible applicators that can be used with a cannula for robotic assisted
procedures

 

Indications for Use:

TheraVision® Ultrasound Ablation System and ACOUSTx® Applicators are intended
for the laparoscopic, intraoperative, and percutaneous coagulation and ablation
of soft tissue, including benign diseases and localized cancerous tumors. It is
not indicated for ablation of prostate tissue.

 

 



Exhibit B

AMS PATENTS AND PATENT APPLICATIONS

 

 

Note: For NIH/NSF research grants, Acoustic MedSystems (AMS) does not require a
waiver of the federal purposes license to the government for any intellectual
property developed under the grant funding. The rights in any intellectual
property belong to AMS, with the federal government having a non-exclusive right
for federal use only as necessary and only if government supported.

 

20080255478 Acoustic applicators for controlled thermal modification of tissue –
05/04/2007

WO/2007/059233A2

WO/2007/059233A3

US20130018303

Active Cannulas for Bio-Sensing and Surgical Intervention – 03/09/2012
20080306384 An Apparatus and methods for Computing and Processing 3D Ultrasound
Elasticity Images – 10/02/2007

WO2014/004922A1

PCT/US2013/048350

Apparatus and Methods for Transurethral Treatment of Stress Urinary Incontinence
– 06/27/2013 20050074156 Automatic detection of radioactive seeds for CT based
post-planning for prostate seed implantation based on the Hough transform –
1/30/2004 6,746,465 Catheter-Based Balloon for therapy modification and
positioning of tissue – 12/14/2001

7,476,235

EP1455885B1

Catheter-Based Balloon for therapy modification and positioning of tissue –
1/12/2004 12/341,867 Catheter-Based Balloon for therapy modification and
positioning of tissue (additional new claims) – 12/22/2008 8,047,990 Collagen
density and structural change measurement and mapping in tissue – 01/19/2007
US20080262345 Image registration of multiple imaging modalities using a multiple
degree-of-freedom-encoded fiducial device – 11/30/2007 US20030135115 Method and
apparatus for spatial registration and mapping of a biopsy needle during a
tissue biopsy – 8/29/2002 13/073,683 Methods and apparatus for ultrasound strain
imaging – 3/28/2011 WO/1995/031136A1 Method and apparatus for ultrasonic
thermotherapy – 05/17/1995 US20050182316 Method and system for localizing a
medical tool – 7/29/2004 13/171,034 Method for localizing radiation implants
from limited x-ray data – 6/28/2011 6,537,306 Method of Manufacture of a
Transurethral Ultrasound Applicator for Prostate Gland Thermal Therapy –
5/19/1997 13/243,709 Method for transurethral delivery of thermal therapy to
tissue – 09/23/2011 8,025,688 Apparatus for thermal therapy of prostate gland
with ultrasound energy – 2/24/2003 11/738,391 Method of thermal treatment of
myolysis and destruction of benign uterine tumors – 4/20/2007 EP2012673A2 Method
of thermal treatment of myolysis and destruction of benign uterine tumors –
4/20/2007

 

   

 

 

US20070255267 Method of thermal treatment of myolysis and destruction of benign
uterine tumors – 4/20/2007 WO/2007/124458A2 Method of thermal treatment of
myolysis and destruction of benign uterine tumors – 4/20/2007 WO/2007/124458A3
Method of thermal treatment of myolysis and destruction of benign uterine tumors
– 4/20/2007 WO/2004/019799A2 Methods and systems for localizing of a medical
imaging probe and of a biopsy needle – 08/29/2003 6,512,942 Radiation Therapy
and real time imaging of a patient treatment region – 5/18/2000 6,129,670 Real
time brachytherapy spatial registration and visualization system – 05/29/1998
7,201,715 Real time brachytherapy spatial registration and visualization system
– 12/23/2002 WO/1999/060921A1 Real time brachytherapy spatial registration and
visualization system – 05/28/1999 12/712,019 Real Time Three Dimensional Heat
Induced Echo Strain Imaging for Monitoring High Intensity Acoustic Ablation
Produced by Conformal Interstitial and External Directional Ultrasound Therapy
Applications – 02/24/2010 13/279,970 Method and System for processing ultrasound
data – 10/24/2011 7,901,357 Robotic 5D Ultrasound Systems – 7/21/2004 12/449,582
Robust and Accurate Freehand 3D Ultrasound – 2/19/2008 7,867,167 Ultrasound
Calibration and Real-time Quality Assurance Based on Closed Form Formulation –
4/15/2005 8,292,815 Ultrasound device for treatment of intervertebral disc
tissue – 6/12/2007 US20130046208 Ultrasound device for treatment of
intervertebral disc tissue – 10/22/2012 5,549,638 Ultrasound device for use in a
thermotherapy apparatus – 5/17/1994 6,208,883 Ultrasound localization and image
fusion for the treatment of prostate cancer – 9/9/1998 EP0643982A1 Ultrasound
thermotherapy probe – 6/24/1994 7,171,255 Virtual reality 3D visualization for
surgical procedures – 7/2/2001 EP1033934A1 Virtual reality 3D visualization for
surgical procedures – 11/23/1998 EP1033934A4 Virtual reality 3D visualization
for surgical procedures – 11/23/1998 US20010041838 Virtual reality 3D
visualization for surgical procedures – 7/2/2001 WO/1999/026534A1 Virtual
reality 3D visualization for surgical procedures – 11/23/1998 9,119,954
Ultrasound device for treatment of a tumor in a region of intervertebral disc
tissue – 10/22/2012 9,060,670 Real time three-dimensional heat-induced
echo-strain imaging for monitoring high-intensity acoustic ablation produced by
conformal interstitial and external directional ultrasound therapy applicators –
2/24/2010 8,948,471 Image registration of multiple medical imaging modalities
using a multiple degree-of-freedom-encoded fiducial device – 11/30/2007
8,790,281 Method of thermal treatment of myolysis and destruction of benign
uterine tumors – 4/20/2007 8,233,686 Methods and systems for locating objects
embedded in a body – 6/28/2011 20160030773 Ultrasound Therapy Catheter with
Multi-Chambered Balloons for Transluminal Longitudinal Positioning – 3/12/2014
20160015417 REAL TIME THREE-DIMENSIONAL HEAT-INDUCED ECHO-STRAIN IMAGING FOR
MONITORING HIGH-INTENSITY ACOUSTIC ABLATION PRODUCED BY CONFORMAL INTERSTITIAL
AND EXTERNAL DIRECTIONAL ULTRASOUND THERAPY APPLICATORS – 2/24/2010

 

   

 

 

20160008635 CATHETER-BASED ULTRASOUND TRANSDUCERS – 2/4/2014 20150367147
ULTRASOUND DEVICE FOR TREATMENT OF A TUMOR IN A REGION OF INTERVERTEBRAL DISC
TISSUE – 8/31/2015 20150216621 IMAGE REGISTRATION OF MULTIPLE MEDICAL IMAGING
MODALITIES USING A MULTIPLE DEGREE-OF-FREEDOM-ENCODED FIDUCIAL DEVICE – 2/3/2015
20150209551 MRI COMPATIBLE ABLATION CATHETER SYSTEM INCORPORATING DIRECTIONAL
HIGH-INTENSITY ULTRASOUND FOR TREATMENT – 8/15/2013 20150202467 APPARATUS AND
METHODS FOR TRANSURETHRAL TREATMENT OF STRESS URINARY INCONTINENCE – 12/11/2014
20150165241 NONINVASIVE TRANSVAGINAL ACOUSTIC THERMAL TREATMENT OF FEMALE STRESS
URINARY INCONTINENCE – 6/26/2013 20150018727 METHOD OF THERMAL TREATMENT FOR
MYOLYSIS AND DESTRUCTION OF BENIGN UTERINE TUMORS – 6/17/2014 20130046208
ULTRASOUND DEVICE FOR TREATMENT OF INTERVERTEBRAL DISC TISSUE – 10/22/2012
20120078098 Collagen Density and Structural Change Measurement And Mapping in
Tissue – 10/31/2011 20110317810 METHODS AND SYSTEMS FOR LOCATING OBJECTS
EMBEDDED IN A BODY – 6/28/2011 20080262345 Image registration of multiple
medical imaging modalities using a multiple degree-of-freedom-encoded fiducial
device – 11/30/2007 20080108984 Ultrasound device for treatment of
intervertebral disc tissue – 12/21/2007 20080004614 Ultrasound device for
treatment of intervertebral disc – 6/12/2007 20080004481 APPARATUS AND METHOD
FOR GUIDING INSERTION OF A MEDICAL TOOL – 6/28/2006 20070173720 Collagen density
and structural change measurement and mapping in tissue – 1/19/2007 20040044375
Method of manufacture of a transurethral ultrasound applicator for prostate
gland thermal therapy – 3/24/2003 20030229282 Real time brachytherapy spatial
registration and visualization system – 12/23/2002

20030135102

US 10/310,565

EP1569721A1

WO2004052460A1

WO2004052460B1

Method and system for registration and guidance of intravascular treatment –
December 5, 2002

20030112922

US 10/286,368

CN1612713A

EP1460938A1

EP1460938A4

US7438685

WO2003039370A1

Apparatus and method for registration, guidance and targeting of external beam
radiation therapy – 11/1/2002

20030084909

US 10/003,612

WO2003039336A2

WO2003039336A3

Apparatus and method for three dimensional spatial registration of surgical
procedures using radio tagging – 11/2/2001 20030069569 Ultrasound device for
treatment of intervertebral disc tissue – 8/29/2002

 

 

 



Exhibit C

Joint Steering Committee

 

The Joint steering Committee is responsible for the program management of all
Statements of Work related to the Agreement between MRI Interventions and
Acoustic MedSystems. The Joint Steering Committee meets regularly using a
mutually agreed upon schedule in accordance with 4 of the Agreement.

Initial JSC Members for MRI:

1.  [***]

2.  [***]

Initial JSC Members for AMS:

1.  [***]

2.  [***]

 

[***]  Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

